PER CURIAM:
The motion to remand this case to the Workmen’s Compensation Commission is sustained under authority of Hill v. United Timber & Lumber Co., 221 Miss. 473, 73 So.2d 247 (1954). Accordingly, the judgment of the Circuit Court of Hmds County affirming the order of the Workmen’s Compensation Commission denying compensation benefits to the dependents of Jack D. Roberts, deceased, is vacated, and the case is remanded to the Workmen’s Compensation Commission for a rehearing. Since this Court would affirm the denial of compensation except for the motion to remand, costs of this appeal are taxed against appellants.
Motion to remand sustained.